

116 HR 1189 IH: To repeal section 12616 of the Agriculture Improvement Act of 2018, and for other purposes.
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1189IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Miss González-Colón of Puerto Rico (for herself, Mr. Sablan, Mr. San Nicolas, Ms. Plaskett, and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal section 12616 of the Agriculture Improvement Act of 2018, and for other purposes.
	
		1.Restoration of State right to regulate intrastate activity
 (a)In generalEffective on the date of the enactment of the Agriculture Improvement Act of 2018 (Public Law 115–334), section 12616 of such Act (Public Law 115–334) and the amendments made by such section are repealed.
 (b)ApplicationThe Animal Welfare Act (7 U.S.C. 2131 et seq.) and section 49(a) of title 18, United States Code, shall be applied and administered as if section 12616 of the Agriculture Improvement Act of 2018 (Public Law 115–334) and the amendments made by such section had not been enacted.
			